              Case 1:19-cv-00659-EGS Document 11 Filed 06/21/19 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


THE SUNLIGHT FOUNDATION                          )
                                                 )
and                                              )
                                                 )
AMERICAN OVERSIGHT,                              )
                                                 )
                Plaintiffs,                      )           Civ. A. No. 19-0659 (EGS)
                                                 )
                    v.                           )
                                                 )
UNITED STATES DEPARTMENT OF                      )
HEALTH AND HUMAN SERVICES,                       )
                                                 )
                Defendant.                       )


                                      JOINT STATUS REPORT

        Defendant U.S. Department of Health and Human Services (“HHS”), and Plaintiffs the Sunlight

Foundation and American Oversight (“Plaintiffs”), by and through undersigned counsel, provide the

following status report:

        Following the June 7, 2019 joint status report, ECF No. 10, HHS conducted an additional search

for one FOIA request pursuant to Plaintiffs’ narrowing proposal, but that search did not change the number

of potentially responsive pages. HHS’s search for records responsive to the third request, as narrowed by

the Plaintiffs, is ongoing.

        The parties jointly propose to submit another Joint Status Report on August 4, 2019, but Plaintiffs

are currently evaluating whether to seek additional relief from the Court before that date if they continue

to be unable to receive information from HHS regarding their FOIA requests through the informal meet-

and-confer process.
           Case 1:19-cv-00659-EGS Document 11 Filed 06/21/19 Page 2 of 2




Dated: J une 21, 2019        Respectfully submitted,


                             JESSIE K. LIU
                             UNITED STATES ATTORNEY
                             D.C. BAR NUMBER 472845

                             DANIEL F. VAN HORN, D.C. Bar No. 924092
                             Chief, Civil Division


                                    /s/
                             RHONDA L. CAMPBELL, D.C. Bar No. 462402
                             Assistant United States Attorneys
                             Civil Division
                             555 4th Street, N.W.
                             Washington, D.C. 20530
                             (202) 252-2559
                             Rhonda.campbell@usdoj.gov

                             Counsel for United States


                              /s/ Sara Kaiser Creighton
                              Sara Kaiser Creighton
                              D.C. Bar No. 1002367

                              AMERICAN OVERSIGHT
                              1030 15th Street NW, B-255 Washington,
                              DC 20005
                              sara.creighton@americanoversight.org
                              (202) 869-5245

                              Counsel for Plaintiffs




                                           2
